Exhibit 10.9

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment to the Executive Employment Agreement (“Amendment”) is entered
into as of July 26, 2016, by and between Jayne L. Rothman, an individual
(“Executive”), and Epiq Systems, Inc. (the “Company”).

 

WHEREAS, Executive and the Company are party to that certain Executive
Employment Agreement, dated as of January 1, 2016 (the “Employment Agreement”);

 

WHEREAS, it is expected that the Company shall enter into an Agreement and Plan
of Merger as of the date hereof (as the same may be amended, updated or
supplemented from time to time, the “Merger Agreement”), by and among Document
Technologies, LLC, a Georgia limited liability company (“Parent”) and DTI Merger
Sub, Inc., a Missouri corporation and a wholly owned subsidiary of Parent;

 

WHEREAS, the Company and the Executive desire to enter into this Amendment to
clarify certain terms of Executive’s employment with the Company effective
following the consummation of the transactions contemplated by the Merger
Agreement; and

 

WHEREAS, capitalized terms that are not defined herein shall have the same
meaning as set forth in the Employment Agreement unless specified to the
contrary.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

 

1.                                      Section 1(z) shall be deleted in its
entirety and replaced with the following:

 

“Separation Consideration” shall mean:

 

(i) a cash amount equal to the sum of the Bonus and eighteen (18) months of Base
Salary; and

 

(ii) regular monthly payments (payable 1 month in arrears) equal to the
difference between (A) the Executive’s monthly premium rate for health insurance
for Executive and Executive’s dependents under the Company’s relevant health
insurance plans (e.g. medical, dental and vision) in effect on the End Date, and
(B) the monthly premium paid by Executive for substantially similar health
insurance coverage for Executive and Executive’s dependents (whether through the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or otherwise), after
the End Date, until the earlier of (Y) eighteen (18) months from the End Date,
or (Z) Executive’s employment by a person, company, or other entity that offers
health insurance;

 

provided that, following a Change in Control, the “Separation Consideration”
shall mean:

 

(i) a cash amount equal to two times the sum of the Bonus and the Base Salary;

 

(ii) regular monthly payments (payable 1 month in arrears) equal to the
difference between (A) the Executive’s monthly premium rate for health insurance
for Executive and Executive’s dependents under the Company’s relevant health
insurance plans (e.g. medical, dental and vision) in effect on the End Date, and
(B) the monthly premium paid by Executive for substantially similar health
insurance coverage for Executive and Executive’s dependents (whether through the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) or otherwise), after
the End Date, until the earlier of (Y) twenty-four (24) months from the End
Date, or (Z) Executive’s employment by a person, company, or other entity that
offers health insurance;

 

(iii) a cash amount of Twenty-Five Thousand Dollars and Zero Cents ($25,000),
which represents an amount to assist Executive with executive outplacement
services; and

 

(iv) a cash amount of Fifty-Eight Thousand, Six Hundred and Seventy-Two Dollars
and Zero Cents ($58,672.00), which represents twenty-four months (24) of other
benefits to which Executive was entitled as of the End Date.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Separation Consideration shall be payable
within sixty (60) days following the End Date (or as otherwise required by
applicable law or as expressly set forth above relating to regular monthly
payments or other consideration), provided that Executive shall not be entitled
to receive the Separation Consideration unless and until: (x) Executive has
executed and delivered the Release to the Company; (y) the Release has become
fully effective in all respects; and (z) Executive reaffirms and does not breach
the post-termination obligations contained in this Agreement and has not breach
the provisions of the Release or breached the provisions of Section 7, 8 or 10
hereof.

 

2.                                      References.  All references in the
Employment Agreement to “this Agreement” and any other references of similar
import shall hereinafter refer to the Employment Agreement as amended by this
Amendment.

 

3.                                      Remaining Provisions.  Except as
expressly modified by this Amendment, the Employment Agreement shall remain in
full force and effect.  This Amendment embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements and understandings, oral
or written, relative thereto.

 

4.                                      Governing Law.  This Amendment shall be
construed and interpreted in accordance with the laws of the State of Missouri.

 

5.                                      Amendment Effective Date.  This
Amendment shall be effective as of the date of the consummation of the
transaction contemplated by the Merger Agreement. In the event that the
Transactions are not consummated, this Amendment will be void and of no force
and effect.

 

6.                                      Counterparts.  This Amendment may be
executed by either of the parties hereto in counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

 

Epiq Systems, Inc.

 

 

 

 

 

By

/s/ Tom W. Olofson

 

 

Name: Tom W. Olofson

 

 

Title: Chairman and CEO

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Jayne L. Rothman

 

 

Jayne L. Rothman

 

 

 

--------------------------------------------------------------------------------